Exhibit 99.1 NEWS Contact: Media: Bill Collins 1.313.390.4866 wcollin1@ford.com Equity Investment Community: Larry Heck 1.313.594.0613 fordir@ford.com Fixed Income Investment Community: Dave Dickenson 1.313.621.0881 fixedinc@ford.com Shareholder Inquiries: 1.800.555.5259 or 1.313.845.8540 stockinf@ford.com IMMEDIATE RELEASE FORD REPORTS FIRST QUARTER 2009 NET LOSS OF $1.4 BILLION+; STRENGTHENS BALANCE SHEET, LAUNCHES KEY NEW VEHICLES · Net loss of $1.4 billion, or $0.60 per share, for the first quarter of 2009; pre-tax operating loss of approximately $2 billion, excluding special items++ · Results for total company operations improved as compared with the fourth quarter of 2008 · Ended first quarter with Automotive gross cash of $21.3 billion.+++ Significantly reduced operating-related cash outflow compared with the third and fourth quarters of 2008 despite further declines in volume · Launched new Ford Fusion, Fusion Hybrid, Mustang, Focus RS and four-door Fiesta as well as Lincoln MKZ, Mercury Milan and Milan Hybrid.Gained market share in Europe and South
